DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Chen (US Patent Application Publication 2006/0063432 A1) teaches: “a connector 2, configured to be fitted with a connection object (along 217 in figure 6), comprising: a first insulator 21; a second insulator 11 movable relative to said first insulator 21; wherein said second insulator 11 has a receiving portion 213 that is superimposed (seen in figure 3) on said first insulator 21 from a fitting side in a fitting direction (along line 8-8) between said connector 2 and said connection object (along 217 in figure 6)".
However, Chen fails to provide, teach or suggest: a plurality of contacts each mounted within contact mounting grooves of said first insulator and said second insulator.
Claims 2-9 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831